EXHIBIT 99.1 MacroSolve Announces 164% Increase in Revenues for Fiscal 2011 Four Consecutive Quarters of Growth Driven by Mobile App Technologies & Licensing TULSA, OK—March 14, 2012 - MacroSolve, Inc. (PINKSHEETS: MCVE) (OTCQB: MCVE) ("MacroSolve" or the "Company"), a leading provider of mobile technologies, apps and solutions for business, today announced financial results for its fiscal year ended December 31, 2011. Highlights for the 2011 fiscal year include: ● Revenues increased 164% to $1,686,000 from $638,000 in FY 2010 ● Gross profit increased to $857,000 from $319,000 in FY 2010 ● 4th quarter revenues grew by 621% to $757,000 in Q4 of 2011 from $105,000 in Q4 of 2010 ● Gross profit in Q4 of 2011 was $387,000, a 453% increase over Q4 2010 gross profit of $70,000 ● Revenues grew by 28% on a quarter-over-quarter basis from $593,000 in Q3 of 2011 to $757,000 in Q4 of 2011 ● The Company’s distribution network supported growth in new sales of software products and solution services Revenues for the twelve months ended December 31, 2011 were $1,686,000 as compared to $638,000 in the fiscal year ended December 31, 2010. This 164% rise is due to increased sales of the Company's custom mobile app solution services as well as an increase in software and licensing. Gross profit for fiscal 2011 rose 169% to $857,000 from $319,000 in fiscal 2010. Operating expenses increased 56% in fiscal 2011 to $3,123,000 from $1,996,000 in 2010. Loss from operations was $2,226,000, up $589,000, or 35% over operating loss of $1,667,000 in fiscal 2010 due to increased non-cash consulting fees. Net loss for fiscal 2011 was ($2,534,000) or $(0.02) per share, as compared to fiscal 2010 net loss of $(1,924,000), or $(0.03) per share, an increase of $610,000 or 32%. The increase was primarily due to non-cash consulting fees and accrued interest on 2010 and 2011 debentures. The Company improved its efficient use of cash in operations, with cash used in operating activities declining by $110,000 in fiscal 2011 as compared to fiscal 2010. “During fiscal 2011 we made a strategic decision to invest in three areas: building a strong distribution network for our apps and development services; adding talented developers and sales people; and protecting our intellectual property rights. The quarterly trending in our financial results in 2011 clearly shows that this strategy is effective and we believe this is an early indicator of the rate of growth we anticipate for fiscal 2012. Our go-to-market Illume Mobile brand and our custom and productized mobile apps are gaining traction in the multi-billion* dollar industry in which we operate," stated MacroSolve CEO and President, Steve Signoff. “Having brought in management with a track record in building sales from technology and telecom products and increased our employee count from 17 in fiscal 2010 to 35 at the end of 2011, we strongly believe our talented, wholly U.S.-based sales, technology and development staff is a key support to our growth. Moreover, our Company has the backing of our board of directors who continue to invest in MacroSolve, with 45% of our common stock owned by officers and directors of the Company. We are determined and motivated to build value for all of our shareholders,” concluded Signoff. 1 For further information please see MacroSolve's full 10K filing at www.sec.gov. *According to Reseach2Guidance, the market for mobile application development services, including application creation, management, distribution and extension services, reached $20.5 billion in 2011 and will grow in value to $100 billion in 2015 About MacroSolve MacroSolve, Inc., doing business as Illume Mobile, is a pioneer in delivering mobile apps, technologies, and solutions. Leveraging its intellectual property portfolio, MacroSolve enforces its landmark patent while providing mobile app products and services under the name Illume Mobile. MacroSolve is positioned to become a leader in the mobile app space, projected to become a $17.5 billion market in 2012 according to Chetan Sharma Consulting. For more information, visit www.illumemobile.com. Safe Harbor Statement This press release contains projections of future results and other forward-looking statements that involve a number of risks and uncertainties and are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Important factors that may cause actual results and outcomes to differ materially from those contained in the projections and forward-looking statements included in this press release are described in our publicly filed reports. Factors that could cause these differences include, but are not limited to, the acceptance of our products, lack of revenue growth, failure to realize profitability, inability to raise capital and market conditions that negatively affect the market price of our common stock. The Company disclaims any responsibility to update any forward-looking statements. Contact: MacroSolve Contact info@macrosolve.com Investor Laurel Moody (646) 810-0608 lmoody@corporateprofile.com Media Diane White (918) 770-3905 diane@dianewhitepr.com Heather Carver (918) 779-5771 heather@dianewhitepr.com Financial Statements Follow 2 MACROSOLVE, INC. STATEMENTS OF OPERATIONS For the Years Ended December 31, SALES: Software products and licensing $ Solution services Hardware sales - Net sales COST OF SALES: Software products and licensing - Solution services Hardware sales - Total cost of sales Gross profit OPERATING EXPENSES: Solution services Depreciation and amortization Marketing and sales General and administrative Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Loss on sale of asset ) - Stock based compensation ) ) Total other expense ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss ) $ ) Loss allocable to common stockholders ) $ ) Basic and diluted loss per share ) $ ) 3 MACROSOLVE, INC. BALANCE SHEETS 12/31/2011 12/31/2010 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Note receivable Software development costs, net of accumulated amortization of $36,316 and $398,715 as of December 31, 2011 and 2010, respectively Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ - $ Revolving Line of Credit - Note Payable - Shareholder - Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 122,386,894 and 98,690,490 shares, at December 31, 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 4
